DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on June 6, 2022 is acknowledged.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 13-22 directed to inventions II and III (i.e., groups II and III) non-elected without traverse.  Accordingly, claims 13-22 have been cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.
With respect to claim 1, claim 1 is allowed since Pedersen et al. (US 2017/0054763), hereinafter referred to as Pedersen, does not teach “the data packets having a number of bits smaller than a number of bits of the protocol packets so that the latency added by each protocol packet is compensated for by the data packets transmitted between the protocol packets.” The following serves to distinguish claim 1 from the teachings of Pedersen.
Pedersen teaches a wireless binaural hearing aid system comprising a left ear hearing aid 10L and a right ear hearing aid 10R (para. [0119]). The left ear hearing aid 10L and the right ear hearing aid 10R are substantially identical and are configured to communicate with one another by exchanging data packages (para. [0123]). Either hearing aid may act as the master device with the other acting as a slave device (para. [0121]). In communicating with one another, the hearing aids 10L and 10R use an intermittent data exchange scheme whereby the hearing aid acting as the master initially transmits data package P1 to the hearing aid acting as the slave and, subsequently, the hearing aid acting as the slave transmits data package P2 to the hearing aid acting as the master over a time frame denoted as a connection event Ci1 (para. [0124]-[0126]). After the exchange occurring at connection event Ci1 is completed, the process repeats itself with the master transmitting data package P4 to the slave and the slave, subsequently, transmitting data package P5 to the master (para. [0126]).Thus, Pedersen does teach “[a] method for wireless communication between two devices, the method comprising: designating a first device as a master and a second device as a slave, wherein the master and the slave communicate data over a frame by: transmitting protocol packets from the master to the slave at regular intervals in a first half of the frame and from the slave to the master at regular intervals in a second half of the frame, each protocol packet adding a latency to the wireless communication; during the regular intervals between the protocol packets, transmitting data packets between the master and the slave in an alternating fashion,” however, Pedersen is silent to the size of data packets (data packages P4 and P5) relative to the size of the protocol packets (data packages P1 and P2). 
	For the aforementioned reason, claim 1 is allowed. Claims 2-12 are therefore allowed for their dependency on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653